Citation Nr: 1600253	
Decision Date: 01/05/16    Archive Date: 01/12/16

DOCKET NO.  06-21 722A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 60 percent for coronary artery disease (CAD), to include on an extraschedular basis.

2.  Entitlement to an initial rating in excess of 20 percent for left hand coordination, to include on an extraschedular basis.

3.  Entitlement to an initial rating in excess of 20 percent for gait dysfunction left lower extremity, status-post acute ischemic infarction, to include on an extraschedular basis.

4.  Entitlement to an initial rating in excess of 20 percent for gait dysfunction right lower extremity, status-post acute ischemic infarction, to include on an extraschedular basis.


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Air Force from June 1966 to April 1970 and in the U.S. Army from December 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions issued in August 2005 and April 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery Alabama.

In the August 2005 rating decision, the RO in pertinent part, granted service connection for CAD, rated as 10 percent disabling and denied entitlement to a total disability rating based on individual unemployability (TDIU).  Thereafter in an April 2006 rating decision the RO granted service connection for left hand incoordination, rated as 20 percent disabling and gait dysfunction affecting the bilateral lower extremities, separately rated as 10 percent disabling.  

In September 2010 and February 2012, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

In a June 2015 rating decision, the RO granted an increased rating of 60 percent for CAD, effective February 11, 2005.  The issue of an increased rating for CAD remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  

The Board notes that in a June 2015 rating decision, the RO granted entitlement to TDIU, effective February 11, 2005.  This was a full grant of the benefit sought with regard to that issue.  Grantham v. Brown, 114 F .3d 1156 (Fed. Cir. 1997).

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issues of (s) of entitlement to an initial rating in excess of 20 percent for gait dysfunction left lower extremity, and entitlement to an initial rating in excess of 20 percent for gait dysfunction right lower extremity are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The record is negative for chronic congestive heart failure, a workload of  3.0 METs or less, or a left ventricular ejection fraction of less than 30 percent.

2.  The Veteran's left hand disability is manifested by no more than moderate incomplete paralysis of the radicular groups of the left upper extremity.


CONCLUSIONS OF LAW

1.  The criteria for a schedular rating in excess of 60 percent for CAD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7005 (2015).

2.  The criteria for a schedular rating of 30 percent, but no higher, for left hand incoordination have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8513 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The claims on appeal arise from disagreement with the initial ratings following the grant of service connection.  The courts have held that once service connection is granted, the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as the initial rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation or evidence of such prejudice in this case.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records and VA and private treatment records.  His personal statements have been added to the record as well.  No outstanding evidence has been identified that has not otherwise been obtained.

VA has also provided the Veteran with VA heart and peripheral nerve examinations in April 2015, in accordance with the Board's February 2012 remand directives, to determine the nature and severity of his disabilities.  38 C.F.R. § 3.159(c)(4).  As such, the Board finds that all remand directives have been complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  To that end, when VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate the Veteran's disabilities under the applicable rating criteria.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

General Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015). 

Each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).

The evaluation of the same disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14 (2015).  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Coronary Artery Disease

The Veteran's CAD is evaluated under 38 C.F.R. § 4.104, Diagnostic Code 7005 as 60 percent disabling from February 11, 2005. 

A 60 percent rating is assigned for arteriosclerotic heart disease resulting in more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is assigned for documented CAD resulting in: chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent. 
For rating diseases of the heart, one MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for rating, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 2.

A VA treatment note dated in January 2004 shows that the Veteran denied any exertional chest pain or pressure and that he was able to walk several blocks and up a flight or two of stairs without shortness of breath.  In January 2005, the Veteran denied having chest pain, shortness of breath, coughing or wheezing.  The physician noted that the Veteran's CAD was stable and controlled with medications.
On VA examination in May 2005, the Veteran had an ejection fraction of 50 percent.  Blood pressure was 133/73.  The Veteran's heart was not palpably enlarged and rhythm was regular, without murmur, rugs or gallops.  There was no evidence in the VA treatment records or on VA examination of any left ventricular dysfunction.

On VA examination in June 2007, it was noted that the Veteran had a stress test by his private cardiologist in May of 2007.  The examiner noted that there was no significant ischemia, but there was significant motion artifact on the study leading to probable over-estimation of his ejection fraction, which was estimated by this at 54%.  Visually it appeared less than that and it was noted that he had mild left ventricular dysfunction.  Therefore, the study indicated there was no significant ischemia, but an ejection fraction more appropriately estimated at 45% due to limitations of the study as well as the patient's physique.  He exercised for 7 mets on this study.  The examiner also noted that repeat measurement of his ejection fraction was unlikely to provide data significantly different from above and therefore was not indicated and would be superfluous.


On VA examination in April 2015, it was noted that the Veteran had not had congestive heart failure.  It was also noted that on echocardiogram in 2011, the Veteran had a left ventricular ejection fraction of 30-35%.  Interview-based METs testing in April 2015 revealed a METs level greater than 3-5 METs.  The examiner noted that this was consistent with activities such as light yard work (weeding), mowing lawn (power mower), and brisk walking (4 mph).  Finally, the examiner noted that the Veteran's heart condition would not prevent sedentary labor.
The Board finds that a total rating is not warranted, as there is no evidence of record showing CAD resulting in a workload of 3 METs or less, which results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  Furthermore, as noted on VA examination in April 2015, the Veteran does not have a history of congestive heart failure.

Left Hand Incoordination

The Veteran's left hand incoordination is evaluated under 38 C.F.R. § 4.124a, Diagnostic Code 8513 as 20 percent disabling from November 17, 2005.

Under Diagnostic Code 8513, mild incomplete paralysis warrants a 20 percent rating for both the major and minor arm.  Moderate incomplete paralysis warrants a 40 percent rating for the major arm and a 30 percent rating for the minor arm.  Severe incomplete paralysis warrants a 70 percent rating for the major arm and a 60 percent rating for the minor arm.  Complete paralysis warrants a 90 percent rating for the major arm and an 80 percent rating for the minor arm.  

A note accompanying the rating criteria explains that the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  
38 C.F.R. § 4.124a, Diagnostic Code 8513.


On examination in March 2006, the examiner noted that the Veteran had mild left hand incoordination with decreased sensation and motor function.  

Subsequently, in an April 2006 rating decision, the Veteran was granted service connection for left hand incoordination, with an evaluation of 20 percent under Diagnostic Code 8513, effective November 17, 2005, the date of his claim.

On VA examination in April 2015, the Veteran was noted to have mild incomplete paralysis of the median nerve of the left hand, mild incomplete paralysis of the ulnar nerve of the left hand, and moderate incomplete paralysis of the musculocutaneous nerve of the left hand.  The examiner also noted that the Veteran's left hand disorder did not affect his ability to work.

As noted above, moderate incomplete paralysis of the minor arm warrants a 30 percent rating under Diagnostic Code 8513, which the Veteran has been rated under since his initial grant of service connection.  The Veteran was shown to have moderate incomplete paralysis of the musculocutaneous nerve of the left hand on VA examination in April 2015.  There was no indication of the degree of severity of the nerve damage on examination in March 2006, and although the Veteran filed a notice of disagreement with the April 2006 rating decision that assigned the 20 percent rating, he was not afforded another VA examination until April 2015.  Therefore, resolving reasonable doubt in the Veteran's favor, the Board finds that he has had moderate incomplete paralysis of the left hand since the date of his initial claim in November 2005.  As such, a 30 percent rating is warranted for the Veteran's left hand incoordination from November 17, 2005.

As there is no evidence during the appeal period of severe incomplete paralysis of the left hand, a rating in excess of 30 percent is not warranted at any time during the appeal period.  



ORDER

An initial schedular rating in excess of 60 percent for CAD is denied.

A initial schedular rating of 30 percent for left hand coordination is granted.


REMAND

Gait Dysfunction of the Lower Extremities

In an April 2006 rating decision, the Veteran was granted service connection for gait dysfunction affecting the bilateral lower extremities, separately rated as 10 percent disabling, effective November 17, 2005.  The Veteran has appealed the initial rating for these disabilities.  Later, in a September 2010 Board Decision/Remand, the Veteran was granted service connection for peripheral neuropathy of the right and left foot, and the issues of an increased initial rating for gait dysfunction of the bilateral lower extremities was remanded for further adjudication.  Subsequently, in an October 2010 rating decision, the RO confirmed the Board's grant of service connection for diabetic peripheral neuropathy of the right and left foot and assigned separate 0 percent evaluations for each foot, effective February 11, 2005.  The Veteran has not appealed this decision.  The claims for increased ratings for gait dysfunction of the bilateral lower extremities were remanded by the Board again in February 2012.  

In a June 2015 supplemental statement of the case and rating decision, following April 2015 VA examinations, the RO granted separate increased ratings of 20 percent for diabetic peripheral neuropathy of the right and left foot, effective February 11, 2005.  However, as noted, the issues of increased ratings for diabetic peripheral neuropathy of the right and left foot are not currently on appeal.  The issues currently on appeal are the claims for increased ratings for gait dysfunction of the right and left lower extremities, currently evaluated as 10 percent disabling.  As the June 2015 supplemental statement of the case and rating decision do not address these issues, the Board finds that the RO has not readjudicacted these issues following the April 2015 VA examinations, as directed in the Board's February 2012 remand.  The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Extraschedular Consideration 

The Board notes that the United States Court of Appeals for the Federal Circuit  (Federal Circuit) recently issued a decision, Johnson  v. McDonald, in which they rejected VA's interpretation that 38 C.F.R. 3.321(b)(1) only contemplates that referral for extraschedular consideration be made on an individual basis for each service-connected disability to determine if the disability picture rendered the schedular evaluation inadequate, and not on a collective basis.  Johnson  v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014).  In Johnson, the Federal Circuit determined that extraschedular consideration required consideration of the "collective impact" of the Veteran's service-connected disabilities in assessing the disability picture and whether it rendered the schedular criteria inadequate such that referral to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) is warranted.

In the present case, the Veteran is service-connected for prostate cancer, diabetes mellitus type 2 with erectile dysfunction, diabetic peripheral neuropathy of the left foot and right foot and fracture of the mandible, in addition to his CAD, left hand incoordination and gait dysfunction of the lower extremities.  Accordingly, in light of Johnson, the Board has determined that a remand is appropriate so that the RO can determine if referral for an extraschedular evaluation is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Readjudicate the issues of entitlement to an initial rating in excess of 20 percent for gait dysfunction of the left lower extremity, and entitlement to an initial rating in excess of 20 percent for gait dysfunction of the right lower extremity.  If either claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case with an appropriate period of time allowed for response.

2.  Then, in accordance with the decision in Johnson  v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014), the RO should determine if referral to the Director of Compensation Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is necessary based on the collective impact of the Veteran's service-connected disabilities on his disability picture and whether it renders the schedular evaluations inadequate.  If the RO determines that referral is necessary, such referral should be made.

3.  Then readjudicate the claims for extraschedular consideration.  If any claim is not granted, the Veteran must be furnished an SSOC and given an appropriate opportunity to respond.  

4.  After completing the above and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the case should then be returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


